The prisoner was convicted of murder in the first degree, and from that judgment has brought this appeal. There is no just ground for the reversal which he seeks. That the offense was committed, that the accused cut his wife's throat with a razor, almost without provocation and under circumstances of great brutality, is entirely certain. The defense of alcoholic insanity was not at all established, and we see no reason to disagree with the verdict of the jury upon the facts. The alleged errors of law require but a brief consideration. *Page 202 
A question put to officer Cairns was admitted under exception. The condition of the accused at about the time of the homicide was under investigation. The witness who saw him just before had testified that he appeared to be sober, but "looked as though he had been getting over the effects of a drunk," yet answered questions responsively. The question was then put, "Now, from what you saw and what you heard him say at that time, in your opinion, was he rational or irrational?" The objection taken was that the evidence was incompetent. The witness answered, "Rational." The question and answer clearly related to the appearance and conduct of the prisoner on the one occasion which formed the subject of the inquiry, and what was sought was a description of that appearance and conduct as rational or the reverse. The evidence was competent. (People v. Conroy,97 N.Y. 62.) The effort now is to transform the inquiry into one as to the prisoner's actual mental condition, which could only be given by an expert. Such was not the question, and its meaning is so entirely obvious that it could not have been misunderstood by the court and jury.
Nor did the court err in overruling the defendant's challenge to the panel. The ground of the challenge was that the court had discharged twelve jurors from the panel and excused them from further service during the term. The objection is not one which can be taken by a challenge to the panel. (Code of Crim. Pro. § 361, People v. Jackson, 111 N.Y. 369.) The prisoner's counsel concedes this, but insists, nevertheless, upon the objection. It is enough, for the present, to say that it was taken in no manner sufficient to present it, and there is in our minds no such doubt about the case as would excuse or induce a disregard of the requisite legal formalities.
We have examined also the objections taken upon the challenges to different jurymen but find no error in the rulings of the court.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 203